Exhibit 10.38

GOLD HILLS MINING, LTD.

 

STOCK CONVERSION AGREEMENT

 

Notice of Conversion

 

 

 

Holder
                                                                                                                       
(the “Holder”)

 

Date of Note
                                                                                                                
(the “Note”)

 

Total Note Principal
                                                                                                                          
 

 

Total Note Interest as of date hereof
                                                                                                
 

 

Conversion Price per Share     *$.10 (Ten Cents) Per Share* (the “Conversion
Price”)                    

 

Number of Conversion Shares
                                                                                                          
 

 

THIS STOCK CONVERSION AGREEMENT (this “Agreement”), dated as of date set forth
on the signature page hereof, by and between the Holder and Gold Hills Mining.
Ltd. (the “Company”). The Holder and the Company are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, the Holder has made, or acquired from third parties, that certain Note
issued by the Company; and

 

WHEREAS, the Holder now desires to convert such Note into shares of the Common
Stock of the Company, par value $.00001 per share (“the Common Stock”).

 

NOW THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Holder agree as follows:

 

1.                  Conversion. The Holder hereby agrees that the Note described
above from the Company to the Holder shall be converted into shares of the
Common Stock of the Company (“Shares”) at the Conversion Price per share set
forth above (the “Conversion”).

 

 

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

2.             Holder’s Representations.  The Holder represents and warrants as
follows:

 

(a)                The Holder acknowledges and agrees that the Company shall,
and shall instruct its transfer agent to, refuse to register any transfer of the
Shares not made pursuant to registration under the Securities Act of 1933, as
amended (the “Securities Act”) or pursuant to an available exemption from
registration required under the Securities Act.

 

(b)               The Holder understands and acknowledges that the Shares have
not been registered under the Securities Act and are being issued to the Holder
in reliance upon the exemptions provided in Regulation D of the Securities Act
and the Rules and Regulations adopted thereunder.  Accordingly, the Shares may
not be offered or sold unless the Shares are registered under the Securities
Act, or an exemption from the regulation requirements is available.  Hedging
transactions involving the Shares may not be conducted unless in compliance with
the Securities Act. 

 

(c)                The Holder understands that the Company is under no
obligation to register the Shares under the Securities Act, or to assist the
Holder in complying with the Securities Act or the securities laws of any state
of the United States or of any foreign jurisdiction.  The Holder understands
that the Shares must be held indefinitely unless the Shares are registered under
the Securities Act or an exemption from registration is available.  The Holder
acknowledges that the officers of the Holder have been advised of the limitation
of Rule 144 promulgated under the Securities Act (“Rule 144”), and that the
Holder has been advised that Rule 144 permits resales only under certain
circumstances.  The Holder understands that it will be unable to sell or trade
any of the Shares without either registration under the Securities Act or the
availability of exemption from registration. 

 

(d)               The Holder acknowledges its understanding that the Conversion
is intended to be exempt from registration under Regulation D promulgated under
the Securities Act.  In furtherance thereof, in addition to the other
representations and warranties of the Holder made herein, nothing herein shall
construe the Holder as a distributor acting on behalf of the Company with
respect to further distribution of the Shares issued to the Holder.

 

(e)                The Holder expressly affirms and certifies the validity of
the following acknowledgments, representations and warranties for the benefit of
the Company with the intent that the same may be relied upon in determining the
suitability of the Holder as a qualified purchaser and transferee of Shares:

 

(i)                 In At the time the Holder was offered the Shares, it was,
and as of the date hereof it is either (i) an “accredited investor” as defined
in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act, or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act.  The Holder is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act and the Holder is not a broker-dealer, nor
an affiliate of a broker-dealer.

 

 

-2-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

 

(ii)               The Holder, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  The Holder is able to bear the economic risk of
an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment.

 

(iii)             The Holder is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(iv)             The Shares will be acquired solely for the account of the
Holder, for investment purposes only, and not with a view to, or for sale in
connection with, any distribution thereof and with no present intention of
distributing or reselling any part of the Shares, provided, however, the Holder
reserves the right to sell or transfer the Shares at the Holder’s discretion at
any time if made in compliance with the requirements prescribed by applicable
law.

 

(v)               The Holder agrees not to sell, pledge, transfer, dispose of,
or otherwise deal with or engage in hedging transactions involving, its Shares
or any portion thereof except as otherwise permitted herein, unless and until
counsel for the Company shall have determined that the intended disposition or
action is permissible and does not violate the Securities Act or any applicable
state securities laws, or the rules and regulations thereunder.

 

(vi)             The Holder’s jurisdiction of principal place of business and
corporate domicile, as set forth on the signature page hereto is true and
correct.

 

(vii)           The Holder is not the issuer of the Shares, or a distributor,
dealer or an affiliate of the issuer, distributor or a dealer.  The Holder is
not receiving a selling concession, fee or other remuneration in respect of the
Shares received by the Holder. 


 

(f)             The Holder agrees that any certificates representing the Shares
shall contain an appropriate legend reflecting that they were issued pursuant to
Regulation D, which shall be substantially similar to the following:

 

 

 

-3-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN  REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(A)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

(g)               The Holder agrees to fully comply with all applicable
securities laws and not to trade at any time in any securities of the Company on
the basis of material non-public information and will not disclose any
confidential transactions involving the Company to any third parties, other than
to authorized representatives of the Holder who shall be under strict
instructions not to make any further disclosures to any other persons. 

 

(h)               All representations, warranties and covenants contained in
this Agreement shall survive the date hereof and remain in full force and effect
without termination.

 

(i)                 As a condition of the Conversion, the Holder agrees to
execute and deliver such additional representations and warranties as are
reasonably requested by the Company, including, supplemental Regulation D
Representations if necessary, in order to assure compliance with all applicable
securities laws. 

 

(j)                 The Holder has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and has obtained all consents and approvals, and, to the best of its knowledge,
made all registrations required in connection herewith.

 

(k)               This Agreement and any documents to be executed and delivered
in connection herewith have been duly authorized by the Holder, are valid and
enforceable against the Holder in accordance with their terms and are not in
contravention of any law, rule, regulation or agreement by which the Holder is
bound.

 

 

 

-4-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

(l)                 No person has been authorized to give any information or to
make any representation and any decision to exercise the Conversion into the
Shares may be based solely on information contained in the Company’s publicly
available documents filed by the Company with the U.S. Securities & Exchange
Commission.  Investing in Company securities involves substantial risks and all
Holders should refer to the risk factors set forth in the publicly available
Company documents filed with the U.S. Securities & Exchange Commission and
thoroughly review such documents prior to making any determination regarding
investment in Company securities. 

 

(m)             (i) The Holder has the financial ability to bear the economic
risk of his investment; (ii) the Holder has adequate means for providing for his
current needs and personal contingencies and has no need for liquidity with
respect to his investment in the Company; (iii) the Holder has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of the prospective investment in the Shares;  (iv) the
Holder represents it has not been organized for the purpose of acquiring the
Shares; and (v) the Holder has been provided an opportunity for a reasonable
period of time prior to the date of signature by the Holder of this Agreement to
obtain additional information concerning the Conversion of the Note into the
Shares, the Company and all other information to the extent the Company
possesses such information or can acquire it without unreasonable effort or
expense.   

 

(n)               The Holder is not relying on the Company, or its affiliates or
agents with respect to economic considerations involved in this investment.  The
Holder has relied solely on its own judgment and its own respective advisors in
making an investment determination.  The Holder acknowledges and agrees that the
proceeds of the Agreement under this Agreement may be used for any and all
general corporate purposes of the Company to the full extent permitted by law at
any time and for any reason following the Closing without conditions,
qualifications, restrictions or limitations of any nature or kind.   

 

(o)               The Holder has carefully read and has relied solely upon the
information contained in the publicly available Company documents filed with the
U.S. Securities & Exchange Commission prior to making an investment
determination with respect to the Shares.  The Holder has not relied upon any
non-public literature, and no oral representations or warranties have been made
to the Holder or persons representing the Holder by the Company or any other
person which are inconsistent with the publicly available Company documents
filed with the U.S. Securities & Exchange Commission.  In subscribing for the
Shares the Holder is not relying upon any representations other than those
contained herein.  Copies of all documents filed by the Company with the U.S.
Securities & Exchange Commission may be obtained at www.sec.gov.    

 

(p)               The Holder understands that an investment in the Shares is a
speculative investment which involves a high degree of risk and the potential
loss of his entire investment and the Holder can sustain such loss. The Holder
understands that the Conversion Price of the Shares bear no relation to the
assets, book value or net worth of the Company and were determined at the sole
discretion of the Company. The Holder further understands that there may be
dilution of his or its investment in the Shares of the Company.   

 

-5-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

(q)               The Holder's overall commitment to investments which are not
readily marketable is not disproportionate to the Holder's net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.  The Holder represents and warrants to the Company that the
consideration tendered by the Holder to the Company are not and will not be
directly or indirectly derived from activities that may contravene federal,
state and international laws and regulations, including anti-money laundering
laws under the U.S. Treasury Department’s Office of Foreign Asset Control
(“OFAC”).  The OFAC prohibits, among other things, the engagement in
transactions with, and the provisions of services to, certain foreign countries,
territories, entities and individuals.  The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website.1  The Holder
hereby represents and warrants, to the best of its knowledge, that none of the
Holder, any person controlling, controlled by, or under common control with, the
Holder, any person having a beneficial interest in the Holder, or any person for
whom the Holder is acting as agent or nominee in connection with this investment
is: a country, territory, individual or entity named on an OFAC list, or is an
individual or entity that resides or has a place of business in a country or
territory named on such lists,  a senior foreign political figure2, or any
immediate family member3 or close associate4 of a senior foreign political
figure within the meaning of the U.S. Department of Treasury’s Guidance on
Enhanced Scrutiny for Transactions That May Involve the Proceeds of Foreign
Official Corruption5 and as referenced in the USA Patriot Act of 2001;6 or a
"foreign shell bank"7 and does not transact business with a "foreign shell
bank." The Holder agrees to promptly notify the Company should the Holder become
aware of any change in the information set forth in these representations.  The
Holder  understands that, by law, the Company may be obligated to "freeze the
account" of such Holder, either by prohibiting additional amounts, declining any
redemption requests and/or segregating the assets in the account in compliance
with governmental regulations, and the Company may also be required to report
such action and to disclose the Holder’s identity to OFAC. The Holder
understands that the Company may not accept any contributed amounts from the
Holder if the Holder cannot make the representation set forth above and the
Company may return any amounts to Holder if the information provided to the
Company is incomplete or is deemed suspicious.  The Holder represents and
warrants that the acceptance of the Holder's Agreement together with the
appropriate remittance will not breach any applicable anti-money laundering
rules and regulations.  The Holder undertakes to provide verification of its
identity reasonably satisfactory (on a confidential basis), to the Company
and/or any entity acting on the Company’s behalf in respect of the acceptance of
Agreement s, promptly on request. 

 

(r)                 The Holder is aware that no federal or state agency has (i)
made any finding or determination as to the fairness of this investment; (ii)
made any recommendation or endorsement of the Shares or the Company; or (iii)
guaranteed or insured any investment in the Shares or any investment made by the
Company.   

--------------------------------------------------------------------------------

1  The Holder should check the U.S. Treasury Department’s Office of Foreign
Assets Control website at http://www.treas.gov/ofac before making the
representations.

2  A “senior foreign political figure” is defined as a current or former
official in the executive, legislative, administrative, military or judicial
branches of a non-U.S. government (whether elected or not), a senior official of
a major non-U.S. political party, or a senior executive of a non-U.S.
government-owned corporation.  In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

3  “Immediate family” of a senior foreign political figure typically includes
the figure’s parents, siblings, spouse, children and in-laws.

4  A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

5  Please see
http://www.federalreserve.gov/boarddocs/srletters/2001/sr0103a1.pdf for a more
extensive discussion of the referenced terms and definitions.

6  The Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Pub. I. No. 107-56 (2001).

7   A “foreign shell bank” is a foreign bank that does not have a physical
presence in any country.

-6-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

(s)                The Holder acknowledges that the conversion of the Note into
the Shares is intended to be exempt from registration under the Securities Act;
(i) The Holder acknowledges that the basis for the exemption from registration
of the Shares may not be present if, notwithstanding such representations, the
Holder is merely acquiring the Shares for a short term fixed or short
determinable period in the future for less than one year, or for a market rise,
or for sale if the market does not rise, provided, however, the Holder reserves
the right to make decisions regarding disposition of the Shares at its own
discretion; (ii) the Holder has the financial ability to bear the economic risk
of his investment, has adequate means for providing for his current needs and
personal contingencies and has no need for liquidity with respect to his
investment in the Company; (iii) the Holder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of the prospective investment in the Shares;  (iv) the Holder represents
it has not been organized for the purpose of acquiring the Shares; and (v) the
Holder has been provided an opportunity for a reasonable period of time prior to
the date of signature by the Holder of this Agreement to obtain additional
information concerning the Shares, the Company and all other information to the
extent the Company possesses such information or can acquire it without
unreasonable effort or expense.

 

3.         Company’s Representations. The Company hereby represents and warrants
to the Holder that:

 

            (a)        The Company has full power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby,
and has obtained all consents and approvals, and, to the best of its knowledge,
made all registrations required in connection herewith.

 

            (b)        This Agreement and any documents to be executed and
delivered in connection herewith have been duly authorized by the Company, are
valid and enforceable against the Company in accordance with their terms and are
not in contravention of any law, rule, regulation or agreement by which the
Company is bound.

 

4.         Irrevocable. The Parties acknowledge, represent and warrant to each
other that neither Party has made any representation or warranty, whether
express or implied, of any kind or character except as expressly set forth in
this Agreement and the conversion of the Note contemplated hereby is
irrevocable.

 

5.        Indemnities. 

 

            (a)        The Holder agrees to indemnify, defend and hold the
Company and its officers, directors, employees, agents, partners and controlling
persons and their successors, assigns (collectively, the “Company Indemnitees”)
harmless from and against any and all expenses, losses, claims, damages and
liabilities which are incurred by or threatened against the Company Indemnitees,
or any of them, including without limitation attorneys' fees and expenses,
caused by, or in any way resulting from or relating to: (i) the Holder’s breach
of any of the representations, warranties, covenants or agreements of the Holder
set forth in this Agreement.

 

  

-7-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

            (b)        The Company agrees to indemnify, defend and hold the
Holder and its officers, directors, employees, agents, partners and controlling
persons and their successors, assigns (collectively, the “Holder Indemnitees”)
harmless from and against any and all expenses, losses, claims, damages and
liabilities which are incurred by or threatened against the Holder Indemnitees,
or any of them, including without limitation attorneys' fees and expenses,
caused by, or in any way resulting from or relating to: (i) the Company’s breach
of any of the representations, warranties, covenants or agreements of the
Company set forth in this Agreement.

 

6.         Costs and Fees. Except as otherwise expressly provided for herein,
each Party shall bear its own costs and expenses, including but not limited to
attorneys' fees and expenses, in connection with the closing of the transactions
contemplated hereby.

 

7.        Filings and Further Assurances. Each of the Parties hereto agrees, at
its own cost and expense, to execute and deliver, or to cause to be executed and
delivered, all such instruments (including all necessary endorsements) and to
take all such action as the other Party may reasonably request in order to
effectuate the intent and purposes of, and to carry out the terms of this
Agreement.

 

8.           Entire Agreement. This Agreement constitutes the complete agreement
of the Parties with respect to the subject matters referred to herein and
supersedes all prior or contemporaneous negotiations, promises, covenants,
agreements or representations of every nature whatsoever with respect thereto,
all of which have become merged and finally integrated into this Agreement. This
Agreement cannot be amended, modified or supplemented except by an instrument in
writing executed by both Parties.  Without limiting the foregoing, the Holder
expressly acknowledges and agrees that any and all rights as a creditor of the
Company with respect to the Note shall definitively and irrevocably terminate as
of the date hereof and the Note is forever extinguished hereby. 

 

9.          Notices, Payments and Deliveries. Notices shall be given by
certified or registered mail or personally or by courier at the respective
addresses set forth on the signature page hereto.

 

10.       Miscellaneous. The terms of this Agreement shall be binding upon and
shall inure to the benefit of the Parties and their respective successors and
assigns. All representations and warranties made herein shall survive the
execution and delivery of this Agreement. This Agreement may be executed in
counterparts or by facsimile signature, each of which when so executed by fax,
scan or any other means of electronic reproduction shall be an original, for all
purposes, and all such counterparts shall together constitute one and the same
instrument. This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to any conflicts of laws
provisions thereof. Each party to this Agreement hereby irrevocably consents to
the jurisdiction of the United States Court for the Southern District of New
York and the Supreme Court of the State of New York, County of New York in any
action to enforce, interpret or construe any provision of this Agreement or of
any other agreement or document delivered in connection with this Agreement, and
also hereby irrevocably waives any defense of improper venue, forum non
conveniens or lack of personal jurisdiction to any such action brought in those
courts. Each Party further irrevocably agrees that any action to enforce,
interpret or construe any provision of this Agreement will be brought only in
one of those courts.  Each Party has participated in the negotiation of this
Agreement and nothing herein shall be construed against either Party as the
draftsperson.  There are no third party beneficiaries.

-8-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-9-

--------------------------------------------------------------------------------

 

CONVERSION AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Conversion
Notice as of the date set forth below.

 

 

Dated:

 

 

 

Holder:

                         

 

                                               
By:                                                                   

                                                      Name:

                                                      Title:

                                                                             
Address:               

             

 

                                                            GOLD HILLS MINING,
LTD.

 

 

By:                                                                   

                                                      Name:

Title:         

Address:    100 Wall Street, 10th Floor

                  New York, NY 10005

 
 
 
 
 
 
         

-10-

--------------------------------------------------------------------------------

